DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-8 and 9-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricker (US 4,792, 402) in view of Wollan (US 2008/0272041 A1) and Jensen et al (US 2004/0151815 A1).
In regard to claim 1, Fricker discloses:
Thus, in one aspect, the invention provides a method for concentrating an alcoholic beverage which comprises subjecting the beverage to reverse osmosis to form a beverage concentrate, said reverse osmosis using a membrane which allows the passage of water therethrough and is at least partially permeable to alcohol and volatile flavour components of the beverage, but is impermeable to dissolved solids, subjecting the permeate from said reverse osmosis to distillation to separate therefrom alcohol and volatile flavour components of the beverage which have passed through the membrane, and combining the separated alcohol and volatile flavour components with beverage concentrate from reverse osmosis (Col. 1 lines 37-50).
However, in order to minimise thermal degradation, distillation of the permeate is preferably effected at subatmospheric pressure and thus at a temperature lower than the normal boiling point of the permeate (Col. 1 lines 37-50). 
In the reverse osmosis stage of the method of the invention, the alcoholic beverage may be passed under pressure to a reverse osmosis cell provided with a semi-permeable membrane which allows the passage of water therethrough and which is at least partially permeable to alcohol and volatile flavour components of the beverage. In this way, a proportion of the water from the beverage is removed with the result that a concentrate of the beverage containing, inter alia, the dissolved solids is formed on one side of the semi-permeable membrane, while a permeate consisting mostly of water but containing alcohol and volatile beverage flavour components is formed on the other side of the membrane. In order to reduce the load on the distillation apparatus, it may be desirable to use a semi-permeable membrane which is partially impermeable to alcohol so that the permeate from the reverse osmosis stage has a reduced alcohol content. Semi-permeable membranes which may be used in the method of the invention and which have a degree of alcohol selectivity include, for example, the commercially available membrane Type ZF 99 manufactured and sold by Paterson Candy International Limited, Laverstoke Mill, Whitchurch, Hampshire, England. However, we have found that in some circumstances it may be preferable to use a membrane which is not alcohol selective, i.e. a membrane which is substantially totally permeable to alcohol, since this allows a greater concentration of the beverage in the reverse osmosis cell. An example of a membrane of this type is membrane Type T1/l2W also manufactured and sold by Paterson Candy International Limited (Col. 1-Col. 2) 

In regard to the beverage that may be concentrate, Fricker discloses “beer, lager, cider, wine, perry and the like” (Col. 3 lines 37-39). Therefore, in regard to claim 1, Fricker discloses a method for preparing beer concentrate, comprising the steps of:
(a) Subjecting beer or cider to a first concentration step comprising reverse osmosis to obtain a retentate and a fraction comprising alcohol and volatile flavour components;
(b) Subjecting the fraction comprising alcohol and volatile flavour components to a next concentration step (B)  being distillation, to obtain a concentrated fraction comprising alcohol and volatile flavour components and a leftover fraction;
(c) Combining (C) the retentate from (a) with the concentrated fraction comprising alcohol and volatile flavour components from (b).

Wollan discloses that either nanofiltration OR reverse osmosis may be employed as a separation technique for alcohol in the production of alcoholic beverages:
[0019] (i) processing the beverage by reverse osmosis or nanofiltration for producing a retentate and a raw permeate which includes alcohol;
[0037] (i) a first processing stage having a reverse osmosis unit or nanofiltration unit having a retentate outlet and permeate outlet; 
[0042] (i) a first processing stage having a reverse osmosis unit or nanofiltration unit having a retentate outlet and permeate outlet; 
Claim 6. A method of reducing the alcohol content of an alcohol containing beverage including the steps of (i) processing the beverage by reverse osmosis or nanofiltration for producing a retentate and a raw permeate which includes alcohol ...
Claim 20. Apparatus for reducing the alcohol content of an alcohol containing beverage, the apparatus including: (i) a first processing stage having a reverse osmosis unit or nanofiltration unit having a retentate outlet and permeate outlet ... 

Therefore, one of ordinary skill in the art would have been motivated to modify Fricker in view of Wollan and to employ either nanofiltration OR reverse osmosis in the step (a) of claim 1.
One of ordinary skill in the art would have been motivated to do so and to take advantage of alternative use of nanofiltration or reverse osmosis for the same function and purpose.
In regard to the recitation of “wherein the retentate is characterized by the concentration of unfilterable compounds equal to or higher than 20% (w/w) as calculated from density measurement corrected for the alcohol amount” and claim 1, it is noted that Fricker discloses that the concentration factor based on total dissolved solids was 3.38, 5.3, 4.3, 6.9 and 3.3 (see Table Col. 5).

In regard to the Jensen et al alternative membrane filtration techniques such as ultrafiltration and reverse osmosis, Jensen et al discloses:
[0091] In one embodiment of the invention, the product of the invention is prepared by a process comprising membrane filtration of a liquid withdrawn from a beet sugar manufacturing process to obtain a retentate and a permeate, recovering said permeate, chromatographic fractionation of said permeate to obtain a front end fraction and at least one other fraction, and recovering said front end fraction. 
[0092] Said membrane filtration may be selected from ultrafiltration, nanofiltration, reverse osmosis, electrodialysis and combinations thereof.
[0095] The membrane filtration process for obtaining the product of the invention may also comprise one or more nanofiltration steps. 
[0096] In the same way as in the ultrafiltration, the cut-off size of the nanofiltration membrane is selected depending on the molar mass of the desired compounds to be recovered. For instance, to obtain a fraction including compounds with a molar mass higher than about 500 D, a nanofiltration membrane with a cut-off size of 500 D is selected, whereby the desired compounds are recovered in the nanofiltration retentate. 
[0097] The nanofiltration membranes may be selected from polymeric and inorganic membranes. Typical polymeric nanofiltration membranes useful in the present invention include, for example, polyether sulfone membranes, sulfonated polyether sulfone membranes, polyester membranes, polysulfone membranes, aromatic polyamide membranes, polyvinyl alcohol membranes and polypiperazine membranes and combinations thereof. The form of the membrane may be selected for example from tubes, spiral membranes and hollow fibers. Before the nanofiltration procedure, the nanofiltration membranes may be pretreated with alkaline detergents or ethanol, for example. 
[0098] The nanofiltration is typically carried out at a pressure of 10 to 50 bar, preferably 15 to 35 bar. 

[0100] Before the membrane filtration step, the solution to be treated may be subjected to one or more pre-treatment steps, such as filtration to remove the insoluble components, concentration and/or dilution. The solution may also be treated by ion exchange and/or carbonation procedures known in the art. 
[0101] In one embodiment of the invention, the product of the invention may be prepared by a process comprising at least two membrane filtration steps. Said membranes typically have a different cut-off size in each step. 

In regard to the pressure recitation during the separation step (a) in claims 1 and 2, Fricker discloses the pressure of 65 bar (see Example 1). Jensen et al discloses that “[t]he nanofiltration is typically carried out at a pressure of 10 to 50 bar, preferably 15 to 35 bar “[0098]. One of ordinary skill in the art would have been motivated to vary the pressure level of nanofiltration based on the desired effect of the separation of alcohol and volatile flavors from beer or cider. One of ordinary skill in the art would have been motivated to adjust the pressure level of nanofiltration based on the similar results obtained by reverse osmosis as taught by Fricker. One of ordinary skill in the art would have been motivated to employ pressure ranges as disclosed by Jensen et al in order to achieve desired separation result.
Further in regard to the concentration and pressure recitations as discussed above, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration and pressure recitations as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
In regard to the recitation of the particle size, it is noted that this is an inherent result of nanofiltration membrane application.
In regard to claims 6-8, 12-13, Fricker discloses:
The rate of reflux was adjusted to produce a distillate having an ethanol concentration slightly in excess of 90% v/v, and the distillate then standardised to 90% v/v for comparison and measurement purposes. 1.42 Liters of alcoholic distillate were obtained. 


In regard to claims 10-11, Fricker discloses:
The concentrates obtained for each of the above Examples were reconstituted with carbonated water to the concentration of the original beer. In all cases there was no significant difference in taste or aroma between the original and reconstituted beers (Col. 5 bottom paragraph).

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments high-pressure nanofiltration, it is noted that  claims 1-2, 5-8 and 9-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricker (US 4,792, 402) in view of Wollan (US 2008/0272041 A1) and Jensen et al (US 2004/0151815 A1). Jensen et al is further relied upon a teaching of the alternative membrane filtration techniques such as ultrafiltration, nanofiltration, reverse osmosis, and pressure ranges employed in nanofiltration (0092]).
In regard to the Jensen et al alternative membrane filtration techniques such as ultrafiltration and reverse osmosis, Jensen et al discloses:
[0091] In one embodiment of the invention, the product of the invention is prepared by a process comprising membrane filtration of a liquid withdrawn from a beet sugar manufacturing process to obtain a retentate and a permeate, recovering said permeate, chromatographic fractionation of said permeate to obtain a front end fraction and at least one other fraction, and recovering said front end fraction. 
[0092] Said membrane filtration may be selected from ultrafiltration, nanofiltration, reverse osmosis, electrodialysis and combinations thereof.

[0096] In the same way as in the ultrafiltration, the cut-off size of the nanofiltration membrane is selected depending on the molar mass of the desired compounds to be recovered. For instance, to obtain a fraction including compounds with a molar mass higher than about 500 D, a nanofiltration membrane with a cut-off size of 500 D is selected, whereby the desired compounds are recovered in the nanofiltration retentate. 
[0097] The nanofiltration membranes may be selected from polymeric and inorganic membranes. Typical polymeric nanofiltration membranes useful in the present invention include, for example, polyether sulfone membranes, sulfonated polyether sulfone membranes, polyester membranes, polysulfone membranes, aromatic polyamide membranes, polyvinyl alcohol membranes and polypiperazine membranes and combinations thereof. The form of the membrane may be selected for example from tubes, spiral membranes and hollow fibers. Before the nanofiltration procedure, the nanofiltration membranes may be pretreated with alkaline detergents or ethanol, for example. 
[0098] The nanofiltration is typically carried out at a pressure of 10 to 50 bar, preferably 15 to 35 bar. 
[0099] The ultrafiltration or nanofiltration equipment useful in the present invention comprises at least one ultrafiltration/nanofiltration membrane element dividing the feed into a retentate and a permeate. The equipment typically also includes means for controlling the pressure and flow, such as pumps and valves and flow and pressure meters and controllers. The equipment may also include several ultrafiltration or nanofiltration elements in different combinations arranged in parallel or series. 
[0100] Before the membrane filtration step, the solution to be treated may be subjected to one or more pre-treatment steps, such as filtration to remove the insoluble components, concentration and/or dilution. The solution may also be treated by ion exchange and/or carbonation procedures known in the art. 
[0101] In one embodiment of the invention, the product of the invention may be prepared by a process comprising at least two membrane filtration steps. Said membranes typically have a different cut-off size in each step. 


Further in regard to the concentration and pressure recitations as discussed above, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration and pressure recitations as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
In regard to the recitation of the particle size, it is noted that this is an inherent result of nanofiltration membrane application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791